                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION
______________________________________________________________________________

LIKISHA CLARK,

              Plaintiff,                            Docket No.: 2:21-cv-02365
v.

CITY OF MEMPHIS; MEMPHIS POLICE
DEPARTMENT, LT. HANNAH #0200,
LT RAY #7744, OFFICER AARON #13594,
OFFICER WALKER #13732, COL BURNETT #0666,
and UNKNOWN NAMES OF MEMPHIS POLICE
OFFICERS TO BE NAMED, IN THEIR INDIVIDUAL
CAPACITY AND IN THEIR CAPACITY AS MEMPHIS
POLICE DEPARTMENT OFFICERS,

            Defendants.
______________________________________________________________________________

      ANSWER OF DEFENDANT CITY OF MEMPHIS POLICE DEPARTMENT
______________________________________________________________________________

       Defendant Memphis Police Department, City of Memphis, Tennessee (hereinafter “this

Defendant” or “City of Memphis” or “City”) by and through its counsel of record submits this

Answer to First Amended Complaint filed against it and states to the Court as follows:

                                         First Defense

       The federal question claims contained in the First Amended Complaint are barred by the

applicable one-year statute of limitations and all of the causes of action should, therefore, be

dismissed pursuant to Rule 12(b)(6) as the First Amended Complaint fails to state a claim upon

which relief can be granted. Eidson v. Tenn. Dep’t of Children’s Servs., 510 F.3d 631, 634 (6th

Cir. 2007); Tenn. Code Ann § 28-3-104(a).

                                        Second Defense

       With regard to claims made pursuant to 42 U.S.C § 1983 and 42 U.S.C. § 1985, the First

Amended Complaint fails to state a claim for which the Court can grant relief against the City
and should be dismissed pursuant to Fed. R. Civ. P. 12 (b) (6). Specifically, the Complaint fails

to identify a specific policy or custom adopted or incorporated by the City’s policy-makers

which deprived Plaintiff of her Constitutional rights. The Complaint further fails to state a claim

that the City of Memphis demonstrated deliberate indifference to the Constitutional rights of

Plaintiff in its policy-making, supervision or training of its police employees.

                                             Third Defense

          With regard to the state law claims brought under the Tennessee Governmental Tort

Liability Act (GTLA), the Complaint fails to state a claim for which the Court can grant relief

against the City and should be dismissed pursuant to Fed. R. Civ. P. 12 (b) (6). Specifically,

pursuant to Tenn. Code Ann. § 29-20-205, the City of Memphis as a governmental entity is

immune from suits where the injury alleged arises out of those alleged by Plaintiff in paragraph 1

of the First Amended Complaint.

                                            Fourth Defense

          In answer to the separately numbered paragraphs of the Complaint, this Defendant

answers as follows:

          1.      Denied.

          2.      Denied.

          3.      Upon information and belief, the allegations of paragraph 3 are admitted.

          4.      Admitted.

          5.      The allegations regarding named Memphis Police Officers is admitted. The

               remaining allegations of paragraph 5 are denied as stated.

          6.      It is admitted the Plaintiff was encountered by Memphis Police Officers in

Memphis, Shelby County, Tennessee. The remaining allegations of paragraph 6 are denied as

stated.


                                                    2
       7.      Denied as stated.

       8.      Denied as stated.

       9.      Denied as stated.

       10.     Denied.

       11.     Denied.

       12.     Denied.

       13.     Denied as stated.

       14.     Denied.

       15.     This Defendant is without sufficient information or knowledge to admit or deny

the allegations of paragraph 15 and would deny same if its rights are to be affected.

       16.     Denied as stated.

       17.     This Defendant is without sufficient information or knowledge to admit or deny

the allegations of paragraph 17 and demands proof thereof.

       18.     This Defendant is without sufficient information or knowledge to admit or deny

the allegations regarding injuries contained in paragraph 18 but would deny same if its rights are

to be affected. The remaining allegations of paragraph 18 are denied.

       19.     Denied.

       20.     The allegations of paragraph 20 are admitted to the extent consistent with the laws

of the State of Tennessee.

       21.     Denied.

       22.     Denied.

       23.     Denied.

       24.     Denied.

       25.     Denied.


                                                 3
       26.     Denied.

       27.     Denied as stated.

       28.     Denied as to this Defendant.

       29.     Denied as to this Defendant.

       30.     Denied as stated.

       31.     Denied as stated.

       32.     Denied.

       33.     Denied as to this Defendant.

       34.     Denied as to this Defendant.

       35.     Denied as stated.

       36.     Denied.

       37.     Denied.

       38.     This Defendant is without sufficient information or knowledge to admit or deny

the allegations regarding injuries contained in paragraph 38 but would deny same if its rights are

to be affected. The remaining allegations of paragraph 38 are denied.

       39.     Denied.

       40.     Denied.

       41.     This Defendant is without sufficient information or knowledge to admit or deny

the allegations regarding expenses or fees contained in paragraph 41 but would deny same if its

rights are to be affected. The remaining allegations of paragraph 41 are denied.

       42.     Denied.

       43.     This Defendant denies Plaintiff is entitled to any relief or award from this

Defendant.




                                                 4
       44.     This Defendant denies Plaintiff is entitled to any relief or award, and specifically

punitive damages, from this Defendant.

                                          Fifth Defense

       This Defendant alleges that there has been no constitutional violation of Plaintiff’s rights

by any action or omission of this Defendant under the United States Constitution or the

Tennessee Constitution, and therefore the Plaintiff is not entitled to any relief as alleged in the

Complaint.

                                          Sixth Defense

       No action or omission of this Defendant constituted a pattern of unconstitutional acts

which would subject it to liability.

                                         Seventh Defense

       No policy or custom of this Defendant deprived Plaintiff of a constitutional right.

                                         Eighth Defense

       This Defendant is immune to all or part of the suit filed by Plaintiff pursuant to the

Tennessee Governmental Tort Liability Act codified by Tenn. Code Ann § 29-20-101 et seq. and

this Defendant claims all of the rights and defenses under the Tennessee GTLA.

                                          Ninth Defense

       This Defendant alleges that the actions or omissions of Plaintiff were the sole cause of

any damages claimed and that any claim against this Defendant is barred in whole or in part.

                                          Tenth Defense

       Any claim not heretofore admitted or denied is hereby categorically denied as if set out

verbatim and denied.

       And now having fully answered the claims against it, the City of Memphis prays that this

cause be dismissed with prejudice and that judgment be awarded in favor of the City together


                                                 5
with its costs, attorneys’ fees in defending this action, and any other relief to which it may be

entitled.

                                             Respectfully Submitted,

                                             Jennifer A. Sink
                                             Chief Legal Officer/City Attorney

                                             /s/ Dennis P. Hawkins________________
                                             Dennis P. Hawkins, BPR #022116
                                             Senior Assistant City Attorney
                                             Joseph M. Fletcher, BPR #31660
                                             Assistant City Attorney
                                             125 North Main Street, Room 336
                                             Memphis, Tennessee 38103
                                             (901) 636-6549 - Office
                                             (901) 636-6524 – Facsimile
                                             Dennis.Hawkins@memphistn.gov



                                    CERTIFICATE OF SERVICE

                 I, Dennis P. Hawkins, hereby certify that on June 24, 2021, I electronically filed
        the foregoing with the clerk of the court by using the CM/ECF system, and that upon
        filing, such system will serve a copy of the foregoing upon each party registered on the
        CM/ECF system in this action.

                I further certify that there are no non-CM/ECF participants who would require
        service by mail in this case.


                                                     s/Dennis P. Hawkins_________
                                                     Dennis P. Hawkins




                                                 6
